DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skjaeveland (US 2015/0296695).
Regarding claim 11, Skjaeveland teaches a wearing part arrangement provided with a holder (fig. 4, 2) attachable to a supporting surface of an implement provided with a leading edge, the holder providing releasable attachment of a wearing part by means of a socket-and-pin type quick-fit coupling (socket 31, pin 21), the wearing part protecting the leading edge from excessive wear, wherein the holder comprises a pair of opposing first guide portions (see Image 1 below) providing lateral support to the wearing part, being arranged to face corresponding supporting faces provided on the wearing part, and a pair of second guide portions (Image 1) facing the supporting surface and providing vertical support to the wearing part, being arranged 

    PNG
    media_image1.png
    532
    591
    media_image1.png
    Greyscale




13. The wearing part arrangement according to claim 11, wherein the first guide portions of the holder and the corresponding side supporting faces of the wearing part are provided with parallel longitudinal axes (Image 1).  

14. The wearing part arrangement according to claim 11, wherein the first guide portions of the holder and the corresponding side supporting faces of the wearing part are provided with parallel transversal axes (Image 1).  

19. The wearing part arrangement according to claim 11, wherein the recesses are provided at rear end portions of the holder side faces (Image 1).  

20. The wearing part arrangement according to claim 11, wherein the pin and the socket are mirror-symmetrical about a vertical plane coinciding with a centre axis of the wearing-part arrangement (Fig. 1).
Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Skjaeveland (US 9,485,897) teaches a similar holder configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA H LUTZ/Primary Examiner, Art Unit 3671